Exhibit 10.12(b)

 

AMENDMENT NUMBER ONE TO THE 2004 RESTATEMENT OF THE

SKYWEST, INC. EMPLOYEES’ RETIREMENT PLAN

 

This Amendment Number One to the 2004 Restatement of the SkyWest, Inc.
Employees’ Retirement Plan (the “Plan”) is hereby adopted effective January 1,
2004.

 

WHEREAS, SkyWest, Inc. (the “Company”) maintains the Plan for the benefit of its
employees and the employees of its participating subsidiaries; and

 

WHEREAS, the Plan provides for “ADP” and “ACP” testing using the “prior year
testing method”;” and

 

WHEREAS, it is necessary and desirable to amend the Plan to provide for “ADP”
and “ACP” testing using the “current year testing method” described in Treasury
Regulation Section 1.401(k)-2(a)(2); and

 

WHEREAS, the Company has reserved the right to amend the Plan.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.             Sections 4.6(a) and (b) of the Plan document are amended to read
as follows, retroactively effective to January 1, 2004:

 

“(a)         For each Plan Year (“Testing Year”), the annual “ADP” for the
Highly Compensated Participant group for the Testing Year shall not exceed the
greater of 125% of: (1) the “ADP” of the Non-Highly Compensated Participant
group for the Testing Year in question, multiplied by 1.25, or (2) the lesser of
(x) 200% of the ADP of the Non-Highly Compensated Participant group for the
Testing Year or (y) the Non-Highly Compensated Participant group ADP for the
Testing Year, plus two percentage points.  The provisions of Code Section
401(k)(3) and Regulation Section 1.401(k)-1(b) are incorporated herein by
reference.

 

(b)           For the purposes of this Plan “ADP” means, with respect to any
Participant group for a Testing Year, the average of the ratios, calculated
separately for each Participant in that group, whether or not contributing, of
the amount of Elective Contributions allocated to each Participant’s Elective
Account for such year to such Participant’s Compensation for such year.  The
actual deferral ratio for each Participant and the “ADP” for each group shall be
calculated to the nearest one-hundredth of one percent.  Employer Elective
Contributions allocated to each Non-Highly Compensated Participant’s Elective
Account shall be reduced by Excess Deferred Compensation to the extent such
excess amounts are made under this Plan or any other plan maintained by the
Employer and by any matching contributions which relate to such Excess Deferred
Compensation.”

 

1

--------------------------------------------------------------------------------


 

2.             Section 4.6(e) of the Plan document is amended to read as follows
retroactively effective to January 1, 2004:

 

“(e)” When calculating the “ADP” for the Non-Highly Compensated Participant
group, the current year testing method shall be used.  Any change from the
current year testing method to the current year testing method shall be made
pursuant to Treasury Regulation Section 1.401(k)-2(c) and Internal Revenue
Service Notice 98-1, Section VII (or superseding guidance), the provisions of
which are incorporated herein by reference.

 

3.             Section 4.8(a) and (b) of the Plan document is amended to read as
follows, retroactively effective to January 1, 2004:

 

“(a)         For each Plan Year (“Testing Year”), the “ACP” for the Highly
Compensated Participant group for that Testing Year shall not exceed the greater
of:  (1) 125% of the ACP of the Non-Highly Compensated Participant group for the
Testing Year in question; or (2) the lesser of (x) 200% of the ACP of the
Non-Highly Compensated Participant group for the Testing Year or (y) the ACP for
the Non-Highly Compensated Participant group for the Testing Year plus two
percentage points.  The provisions of Code Section 401(m) and Regulation
Sections 1.401(m)-1(b) and 1.401(m)-2 are incorporated herein by reference.

 

(b)           “ACP” for a Testing Year with respect to any Participant group,
means the average of the ratios (calculated separately for each Participant in
each group and rounded to the nearest one-hundredth of one percent) of:  (1) the
sum of Employer matching contributions made pursuant to Section 4.1(b) (to the
extent such matching contributions are not used to satisfy the “ADP” tests),
after-tax voluntary Employee contributions made pursuant to Section 4.13 and
Excess Contributions recharacterized as after-tax voluntary Employee
contributions pursuant to Section 4.7(a) on behalf of each such Participant for
such year; to (2) the Participant’s Compensation for such year.”

 

4.             Section 4.8(g) of the Plan document is amended to read as follows
retroactively effective to January 1, 2004:

 

“(g)” When calculating the “ACP” for the Non-Highly Compensated Participant
group, the current year testing method shall be used.  Any change from the
current year testing method to the current year testing method shall be made
pursuant to Treasury Regulation Section 1.401(k)-2(c) and Internal Revenue
Service Notice 98-1, Section VII (or superseding guidance), the provisions of
which are incorporated herein by reference.

 

5.             Except as provided above, the Plan is hereby ratified and
confirmed in all respects.

 

 

(Remainder of page intentionally left blank; signature page follows)

 

2

--------------------------------------------------------------------------------


 

IN TESTIMONY WHEREOF, SkyWest, Inc. has caused this Amendment Number One to be
executed by its duly authorized officer this 15th day of March, 2005.

 

 

SKYWEST, INC.

 

 

 

 

 

By:

/s/ Bradford R. Rich

 

 

Its:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

Name: Bradford R. Rich

 

3

--------------------------------------------------------------------------------